Name: 2014/50/EU: Council Decision of 20Ã January 2014 concerning the renewal of the Agreement on cooperation in science and technology between the European Community and the Government of the Russian Federation
 Type: Decision
 Subject Matter: technology and technical regulations;  Europe;  European construction;  cooperation policy;  international affairs
 Date Published: 2014-02-01

 1.2.2014 EN Official Journal of the European Union L 32/1 COUNCIL DECISION of 20 January 2014 concerning the renewal of the Agreement on cooperation in science and technology between the European Community and the Government of the Russian Federation (2014/50/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186 in conjunction with point (v) of Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) By Decision 2000/742/EC (2), the Council approved the conclusion of the Agreement on cooperation in science and technology between the European Community and the Government of the Russian Federation (the Agreement). (2) Article 12(b) of the Agreement provides, in particular, that the Agreement is renewable by common agreement between the Parties for additional periods of five years. By Decision 2009/313/EC (3), the Council last approved the renewal of the Agreement for an additional period of five years. (3) Following a joint review of the Agreement, both Parties took note of the recommendation by independent experts that the Agreement should be renewed for another five years in its current form. (4) The Parties to the Agreement consider that a renewal of the Agreement would be in their mutual interest. (5) The content of the renewed Agreement will be identical to the content of the Agreement, which expires on 20 February 2014. (6) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (7) The renewal of the Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The renewal of the Agreement on cooperation in science and technology between the European Community and the Government of the Russian Federation, for an additional period of five years, is hereby approved on behalf of the European Union. Article 2 The President of the Council shall, on behalf of the Union, give the notification to the Government of the Russian Federation that the Union has completed its internal procedures necessary for the renewal of the Agreement in accordance with point (b) of Article 12 of the Agreement. Article 3 The President of the Council shall, on behalf of the Union, make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the text of the Agreement are, where appropriate, to be read as to the European Union  . Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 January 2014. For the Council The President C. ASHTON (1) Not yet published in the Official Journal. (2) Council Decision 2000/742/EC of 16 November 2000 concerning the conclusion of the Agreement on cooperation in science and technology between the European Community and the Government of the Russian Federation (OJ L 299, 28.11.2000, p. 14). (3) Council Decision 2009/313/EC of 30 March 2009 concerning the renewal of the Agreement on cooperation in science and technology between the European Community and the Government of the Russian Federation (OJ L 92, 4.4.2009, p. 3).